DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 2 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4.	Claim 2 recites “the heating mechanisms” in lines 1-2. It is unclear how many heating mechanisms the voice diaphragm forming device comprises, as parent claim 1 recites “a heating mechanism” in line 10. Appropriate correction or clarification is required.

5.	Claim 6 recites “the heat dissipation elements” in line 5. It is unclear how many heat dissipation elements the voice diaphragm forming device comprises, as the claim initially recites “a heat dissipation element” in line 2. Appropriate correction or clarification is required.
6.	Claim 7 is dependent on claim 6 and is therefore rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reason as recited above.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1-4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2008/0000716 A1 to Ajiki et al. (“Ajiki”) in view of Chinese Publication CN 109693399 A to Chen et al. (“Chen”) (provided by Examiner).
As to claim 1, Ajiki discloses a voice diaphragm forming device, comprising: a base provided with a first mounting space, wherein the first mounting space is provided therein with a mold assembly and a heating and cooling member, the mold assembly is configured to carry a to-be-formed voice diaphragm (stage 7 with mold 8, heater 9 and cooling device, see figures 1-2; pg. 3, ¶ 0067 - ¶ 0070; pg. 5, ¶ 0106 - ¶ 0107, ¶ 0121 - ¶ 0122), and the heating and cooling member is configured to heat and cool the mold assembly (see pg. 3, ¶ 0075; pg. 5, ¶ 0106 - ¶ 0107, ¶ 0121 - ¶ 0122; pg. 6, claim 4); a top cover covering the base and provided with a second mounting space (block 11, see figure 1), and the top cover or the base is provided with a gas inlet communicating with the space (inlet for supplied air 6, see figures 1-2); a heating mechanism arranged in the second mounting space and configured to heat the to-be-formed voice diaphragm (heater 9 on block 11, see figure 1; pg. 4, ¶ 0091 - ¶ 0092; pg. 6, claim 5); and a gas inlet mechanism configured to introduce a gas into the space through the gas inlet, such that the to-be-formed voice diaphragm is formed on the mold assembly (boosting device 1, see figure 1; pg. 3, ¶ 0070).  
Ajiki discloses the to-be-formed diaphragm placed within a space that receives compressed air, but does not expressly disclose wherein the first mounting space and the second mounting space communicate with each other to form a sealed space. However the forming of a sealed chamber for enclosing the space that is to be filled with compressed air is known in the art, as taught by Chen, which discloses a similar diaphragm forming device, and further discloses the structure having upper and lower molds that together form a sealed chamber (see figures 2-3, pg. 2, ¶ 0009; pg. 6, ¶ 0035 of the English translation). The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, the motivation being to provide an enclosed cavity for forming the diaphragm that can effectively contain pressurized gas when molding the diaphragm (Chen pg. 6, ¶ 0035).
As to claim 2, Ajiki in view of Chen further discloses wherein the heating mechanisms are infrared heaters (Ajiki figure 1; pg. 4, ¶ 0091; Chen figures 2-3; pg. 6, ¶ 0036).  
As to claim 3, Ajiki in view of Chen does not disclose wherein a spacer is provided in the second mounting space to divide the second mounting space into a mounting chamber and a sealed chamber, the heating mechanism is arranged in the mounting chamber, and the sealed chamber communicates with the gas inlet and the first mounting space respectively. However it does disclose the heating mechanism being mounted inside the upper mold or cover (Ajiki figure 1; Chen pg. 6, ¶ 0035) and therefore separate from the sealed chamber that communicates with the gas inlet. The use of a spacer to divide a space into a mounting chamber for the heating mechanism and a sealed chamber for communicating with the gas inlet is therefore considered an obvious variation to one of ordinary skill in the art, depending on the specific construction of the diaphragm forming device and the heating mechanism, as well as the overall number of components in the structure, so long as the heating mechanism remains separated from the sealed chamber, as already taught by Ajiki in view of Chen.
As to claim 4, Ajiki in view of Chen does not disclose wherein the top cover comprises a sealing base and a mounting base, the sealing base is provided with the sealed chamber and covers the base, the mounting base is connected to the sealing base and provided with the mounting chamber, and the spacer is provided between the sealing base and the mounting base. However it does disclose the heating mechanism being mounted inside the upper mold or cover (Ajiki figure 1; Chen pg. 6, ¶ 0035) and therefore separate from the sealed chamber. The use of a spacer to divide a space into a mounting chamber for the heating mechanism and a sealed chamber is therefore considered an obvious variation to one of ordinary skill in the art, as is constructing the cover with two parts or bases that are also divided by the spacer, depending on the specific construction of the diaphragm forming device, as well as the overall number of components in the structure, and further as it has been held that constructing a formerly integral structure into various elements involves only routine skill in the art if it were desirable for any reason to obtain access to the elements within the structure. See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In this case, constructing the top cover as separate elements divided by a spacer would enable removal or separating of said elements, thereby providing access to the heating mechanism within the structure for service, replacement, etc.
As to claim 9, Ajiki in view of Chen further discloses a pressure mechanism, wherein the pressure mechanism is connected to the top cover to apply pressure to the top cover against the base (Ajiki figure 2; Chen pg. 7, ¶ 0039, ¶ 0041).  
As to claim 10, Ajiki in view of Chen discloses a voice diaphragm forming method based on the voice diaphragm forming device as described in claim 1 (see claim 1 rejection), wherein the method comprises: heating, by the heating and cooling member, the mold assembly (Ajiki pg. 3, ¶ 0075; pg. 6, claim 4); heating, by the heating mechanism, the to-be-formed voice diaphragm (Ajiki heater 9 on block 11, see figure 1; pg. 4, ¶ 0091 - ¶ 0092; pg. 6, claim 5); introducing, by the gas inlet mechanism, a gas into the sealed space through the gas inlet, such that the to-be-formed voice diaphragm is formed on the mold assembly (Ajiki boosting device 1, see figure 1; pg. 3, ¶ 0070); and cooling, by the heating and cooling member, the mold assembly (Ajiki pg. 5, ¶ 0106 - ¶ 0107, ¶ 0121 - ¶ 0122).

9.	Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajiki in view of Chen and further in view of Chinese Publication CN 206124014 U to Wei (provided by Examiner).
As to claim 5, Ajiki in view of Chen discloses the voice diaphragm forming device as described in claim 1.
Ajiki in view of Chen does not disclose wherein the voice diaphragm forming device further comprises a heat dissipation assembly configured to 11absorb heat from the heating and cooling member and/or the mold assembly when the heating and cooling member cools the mold assembly.  
Wei discloses a similar diaphragm forming device (see pg. 1, ¶ 0005 of the English translation), and further discloses the mold assembly including a cooling device for dissipating heat and cooling a mold (see figure 2; pg. 6, ¶ 0037 - ¶ 0038; pg. 7, ¶ 0042).
Ajiki in view of Chen and Wei are analogous art because they are drawn to diaphragm forming devices.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the heat dissipating assembly as taught by Wei in the device as taught by Ajiki in view of Chen. The motivation would have been to improve the cooling process of a mold assembly by providing rapid cooling that improves the production efficiency, as well as the safety and stability of the manufacturing process (Wei pg. 2, ¶ 0006, ¶ 0008).
As to claim 6, Ajiki in view of Chen and Wei further discloses wherein the heat dissipation assembly comprises a heat dissipation element and an air supply mechanism (Wei figure 2); the heat dissipation element is arranged in the first mounting space and is configured to absorb the heat from the heating and cooling member and/or the mold assembly (Wei conductive sheet 100, refrigeration sheet 220, and/or cooling fin 231, see figure 2; pg. 6, ¶ 0037 - ¶ 0038; pg. 7, ¶ 0042 - ¶ 0043); and the air supply mechanism is configured to supply air to the heat dissipation elements (Wei fan 232, see figure 2; pg. 7, ¶ 0043).  
As to claim 7, Ajiki in view of Chen and Wei further discloses wherein the base is provided with an air inlet and an air outlet respectively communicating with the first mounting space, and the air supply mechanism supplies air into the first mounting space through the air inlet and exhausts air through the air outlet (Ajiki figure 1; pg. 5, ¶ 0122; Chen figures 2-3; pg. 5, ¶ 0029; Wei see figure 2; pg. 7, ¶ 0043).
As to claim 8, Ajiki in view of Chen and Wei further discloses wherein the mold assembly comprises a heat dissipation base (Wei figure 2; pg. 6, ¶ 0037 - ¶ 0038; pg. 7, ¶ 0042 - ¶ 0043), a mold core (Ajiki mold 8, figure 1; Wei mold 600, figure 2; pg. 6, ¶ 0037) and a diaphragm plate (Ajiki diaphragm shaped mold element, see figure 1), the mold core is arranged on the heat dissipation base, and the diaphragm plate is provided on the mold core and is configured to carry the to-be-formed voice diaphragm (Ajiki figure 1; Wei figure 2).  

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652